Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 1 of 15



                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                              CASE NO. 16-20549-CR-SCOLA


   UNITED STATES OF AMERICA,
         Plaintiff,
   v.
   PHILIP ESFORMES,
         Defendant.
   _____________________________/


                          DEFENDANT ESFORMES’ MOTION
                      TO ACQUIT ON THE FORFEITURE VERDICTS

         Pursuant to Federal Rule of Criminal Procedure 29, Defendant Philip

   Esformes moves this Court to acquit him on the jury’s verdict forfeiting his minority

   interests in seven healthcare operating companies.

   I.    The Forfeiture of Defendant’s Interests in Operating Companies Is Not
         Statutorily Authorized Nor Proven
         The only items that the jury found are forfeitable are Defendant’s minority

   interests in seven operating companies that currently or formerly managed the

   corresponding nursing facilities. Based upon the counts of conviction, the only

   statutory basis for these forfeitures is the money laundering forfeiture provisions of

   18 U.S.C. § 982(a)(1) and 21 U.S.C. § 853(a). Under these forfeiture statutes, there

   is no evidentiary or legal basis to forfeit Mr. Esformes’ minority interests in the


                                             1
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 2 of 15




   operating companies because: (A) they do not fall within the “interests” subject to

   forfeiture under section 853(a)(3); and (B) they were not “involved in” the money

   laundering offenses under section 982(a)(1); (B)

      A.      Forfeiture of “Interests In” the Operating Companies Is Unauthorized
              under 18 U.S.C. § 982(a) & 21 U.S.C. § 853(a).
           The language chosen by Congress to authorize forfeiture of “interests in”

   “enterprises” has been limited to convictions under the RICO and CCE statutes,

   neither of which are involved in this case. See, e.g., 21 U.S.C. § 853(a)(3) & 18

   U.S.C. § 1963(a)(2). The Supreme Court has instructed that the presence of statutory

   language in one subsection (i.e., the words “interest in” in subsection 853(a)(3)),

   coupled with its absence in other subsections, should be construed as intentional by

   Congress. “Congress generally acts intentionally when it uses particular language in

   one section of a statute but omits it in another.” Republic of Sudan v. Harrison, 139

   S. Ct. 1048, 1058 (2019) (quoting Department of Homeland Security v. MacLean,

   135 S. Ct. 913, 919 (2015)). This is supported by the “cardinal principle” against

   construing statutory language to be superfluous. Republic of Sudan, 139 S. Ct. at

   1058; Loughrin v. United States, 573 U.S. 351, 358 (2014); TRW Inc. v. Andrews,

   534 U.S. 19, 31 (2001) (“no clause, sentence, or work shall be superfluous, void, or

   insignificant”).




                                             2
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 3 of 15




       According to the Supreme Court, “when Congress includes particular language

   in one section of a statute but omits it in another[,] ... this Court presumes that

   Congress intended a difference in meaning.” Digital Realty Trust Inc. v. Somers, 138

   S. Ct. 767, 777 (2018) (quoting Loughrin, 573 U.S. at 358 (citing Russello v. United

   States, 464 U.S. 16, 23 (1983)).

          Here, if Congress intended that forfeiture of “interests in” a business

   enterprise be accomplished under 18 U.S.C. § 982(a)(1), or its incorporated

   language 1 from 21 U.S.C. §§ 853(1) & (2), then Congress would have had no need

   to create a separate subsection for the forfeiture of “interests,” and to limit such

   forfeitures to CCE offenders in 21 U.S.C. § 853(3). By singling out drug kingpins

   (CCE offenders) for this distinct species of forfeiture (“interests in” forfeiture),

   Congress plainly intended to reserve such punishment to CCE violators, a group that

   does not include this Defendant, as opposed to extending such forfeitures to all

   money launderers under the language of 21 U.S.C. § 982(a)(1), which lacks the term

   “interests.” The Supreme Court’s 2017 opinion in Honeycutt v. United States, 137

   S. Ct. 1626 (2017), compels the conclusion that criminal forfeitures must be limited




   1
     United States v. Elbeblawy, 899 F.3d 925, 941-42 (11th Cir. 2018) (“And section 982, which
   includes the healthcare-fraud provision, provides that ‘[t]he forfeiture of property under this
   section ... shall be governed by the provisions of [section 853].’”)
                                                 3
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 4 of 15




   to the statutory language actually chosen by Congress, and that courts should not

   expand upon such language by accepting common law concepts of forfeiture.

      B.      The Minority Operating Company Interests Were Not “Involved in”
              Money Laundering.
           Section 982(a) limits criminal forfeitures for money laundering offenses to the

   property “involved in” the money laundering offense, and its traceable proceeds. §

   982(a)(1) (“any property, real or personal, involved in such offense, or any property

   traceable to such property”). In turn, the incorporated provisions of Section

   853(a)(1) authorize forfeiture of proceeds “obtained, directly or indirectly as a result

   of such violation.” Id. (emphasis added).

           Defendant’s minority ownership interests (the proverbial stock certificates) in

   the operating companies were not “involved in” the alleged money laundering

   transactions in any meaningful sense of this statutory language. They were not

   deposited, negotiated, or used in any of the substantive financial transactions -- i.e.,

   they were not the subject of any financial transaction that formed the basis for a

   money laundering conviction. Moreover, as minority ownership interests, they were,

   by legal definition, not themselves engaged in, or necessary to, any financial

   transaction of the operating companies. See, e.g., Estate of Koons v. IRS, 686 Fed.

   Appx. 779, 795 (11th Cir. 2017) (majority shareholder controls company).




                                               4
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 5 of 15




         The same conclusion follows from the Eleventh Circuit’s identification of the

   three categories of property subject to money laundering forfeiture: (i) the

   transactional monies (the “corpus”); (ii) the commissions for engaging in these

   transactions; and (iii) “any property used to facilitate the laundering offense.” United

   States v. Seher, 562 F.3d 1344,1368 (11th Cir. 2009) (citing United States v. Puche,

   350 F.3d 1137, 1153 (11th Cir. 2003)).

         These categories were drawn from a Tenth Circuit case cited and followed by

   the Eleventh Circuit in Seher -- United States v. Bornfield, 145 F.3d 1123 (10th Cir.

   1998). In Bornfield, the Tenth Circuit vacated as clearly erroneous a jury’s forfeiture

   verdict against a business bank account because the business bank account was

   separate and distinct from the defendant’s personal bank account that was used to

   engage in the money laundering transaction. Seher, 562 F.3d at 1370 (citing

   Bornfield, and vacating district court forfeiture finding for clear error).

         In this case, because Defendant’s minority ownership interests were literally

   uninvolved in the money laundering transactions (i.e., they were not the corpus

   transferred nor did they constitute commissions on transfers), the only potential legal

   argument for their forfeiture under Seher is the last forfeiture category -- property

   that facilities the commission of the charged money laundering concealment offense.

   But that is defined as property that is used to conceal or to disguise the underlying

   transaction. Seher, 562 F.3d at 369 (cash deposits disguised source of money
                                              5
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 6 of 15




   laundering). The minority business interests played no such role in implementing

   the money laundering transactions.

          Courts also generally require facilitation property to have a “substantial

   connection” to the offense, United States v. King, 231 F.Supp.3d 872, 897 (W.D

   Okl. 2017) (citing Stefan Cassella, Asset Forfeiture Law in the United States (2d ed.

   2013) § 26-1, p. 938), 2 but this Court denied a defense request to so charge the jury.

   See also 18 U.S.C. § 983(c)(3) (to obtain civil forfeiture, “Government shall

   establish that there was a substantial connection between the property and the

   offense”).

          The Eleventh Circuit’s Seher case involved defendants using multiple jewelry

   companies as fronts for laundering drug transactions through jewel sales. In this

   regard, Defendant’s minority ownership interests in the operating companies are

   unlike the jewelry store inventory at issue in Seher, which the Eleventh Circuit

   concluded openly facilitated the drugs-for-jewelry money laundering transactions.

          Seher also reaffirmed that merely commingling tainted and untainted monies

   within a bank account does not render the entire account subject to forfeiture as

   “involved in” money laundering facilitation property. 3 Seher rejected application of


   2
     Accord, United States v. Bailey, 2012 WL 569744, *8 (W.D.N.C Feb. 22, 2012) (citing United
   States v. Herder, 594 F.3d 352, 364 (4th Cir. 2010)).

   3
     Seher, 562 F.3d at 1368 (“Though the pooling or commingling of tainted and untainted funds
   would not by itself render the entirety of an account subject to forfeiture, if the government
   establishes that the defendant did so ‘to facilitate or ‘disguise’ his illegal scheme,’ then forfeiture
                                                     6
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 7 of 15




   facilitation forfeiture liability to a bank account that was uninvolved in the money

   laundering transactions, holding instead that “there must be evidence that some part

   of the property was used for illegal activities.” 562 F.3d at 1370.

          Finally, Seher rejected the forfeiture of one company’s bank account based

   upon the conduct of the other company, holding that to do so, the Government must

   first pierce the corporate veil to establish, and the trial court must thereafter find,

   that both companies “should be treated as one entity.” 562 F.3d at 1370. In so

   holding, Seher instructs that legal distinctions between corporations and their owners

   should be honored, absent proof that the corporate formalities can legally be

   overcome. No such undertaking or proof has been made in this case as to

   Defendant’s ownership interests in the healthcare companies.

          To be sure, section 982(a)(1) also authorizes the forfeiture of “any property”

   traceable to “involved in” property, but by definition “such property” (id.) is

   derivative of the money laundering offense. Mr. Esformes’ minority interests are

   not themselves “traceable to” any property “involved in” money laundering. His

   minority interests in the operating companies were all acquired before the alleged

   money laundering offenses. Because there is no evidence that any of Esformes’




   is acceptable.”) (quoting United States v. Puche, 350 F.3d 1137, 1153 (11th Cir. 2003)). Accord,
   Bornfield, 145 F.3d at 1135 (citing United States v. Tencer, 1097 F.3d 1120, 1134-35 (5th Cir.
   1997)).
                                                  7
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 8 of 15




   minority interests were obtained from any money laundering transactions, nor from

   the proceeds of any money laundering transaction, those interests cannot be forfeited

   under section 982(a)(1).

         Finally, the Government proceeded under the invalid premise that every

   Medicare or Medicaid dollar received by an Esformes entity after Esformes certified

   he would comply with all regulations constituted proceeds. And there is no

   evidentiary basis for Mr. Petron’s “opinion” that the transactions that occurred in

   December 2014 (count 28), July 2015 (count 27), and February 2016 (count 30) were

   funded by proceeds of a kickback scheme, since Delgado testified that all kickback

   activities ceased when he was arrested in May 2014.

         1.     The ALFS Are Unconnected to Money Laundering.

         The forfeiture verdict finds that Defendant’s minority interests in two Assisted

   Living Facilities (ALFs), Flamingo Park and Eden Gardens, are subject to forfeiture.

   Neither of these ALFS were involved in the inflated invoice counts (Counts 18-21)

   or in a money laundering offense. For example, the bulk of the prosecution’s case

   was predicated upon alleged issues regarding the admission or treatment of

   psychiatric patients for skilled nursing care, but that is not an issue with the ALFs,

   which are not even covered by Medicare.




                                             8
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 9 of 15




         Government Exhibit 28B purports to trace $18,000 in Medicaid proceeds into

   bank accounts of Eden Gardens and Flamingo Park, and from there into Ms.

   Betancourt’s personal account in December 2014, seven months after the Delgados

   had been arrested. There was no testimony, other than Mr. Petron’s supposition, that

   the funds from Medicaid to Eden Gardens and Flamingo Park Manor were generated

   by a patient procured through kickbacks. See United State v. Willey, 57 F.3d 1374,

   1388 (5th Cir. 1995) (concealment cannot be proven through expert). Even the

   Government’s summary charts do not identify any evidence (or claim) linking a

   money laundering transaction, or the proceeds thereof, to either Flamingo Park or

   Eden Gardens. See, e.g., GX2000-2015.

         By the Government’s own evidence, this transaction involved a separate

   personal bank account of Ms. Betancourt. The sum total of the evidence was a paper

   trail by Mr. Petron purporting to show that $11,100 in Medicaid payments had been

   previously deposited into an Eden Garden account, and $7,179 had been deposited

   into a Flamingo Park account, which Mr. Petron then hypothetically combined and

   then transferred them into the Betancourt personal account based upon three

   payments totaling $22,000 on November 16, 2015, an amount from which he then

   hypothetically used to fund an $18,000 wire transfer on December 1, 2015. There

   was no evidence that any of the three transfers represented the proceeds of any

   criminal offense. The only alleged criminal offense that Mr. Petron claimed he was

                                            9
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 10 of 15




    tracing—kickbacks—ended no later May 14, 2014 when Mr. Delgado was arrested.

    2.21.19, at 51, 83, 88, 100. Accordingly, there was no record evidence upon which

    to offer the opinion that these payments into or out of Ms. Betancourt’s bank account

    were proceeds of any kickback offense.

          2.     The Minority Interests in SNFs Uninvolved with Inflated Invoices
                 Are Not Subject to Forfeiture.
          Two of the minority interests in health care operating SNF companies -- North

    Dade and Mercy -- are purportedly subject to forfeiture under Count 16 (conspiracy)

    “or” distinct substantive counts: (i) as to North Dade, the charge in Count 27 of a

    $75,000 check in 2015 for a Ferrari lease; (ii) “or” as to Mercy, the charge in Count

    30 of a $20,000 check in 2016 from the BA9 bank account payable to Ken Duffy

    Design.

          According to the government’s summary exhibit 27D, the Ferrari payment

    was traceable to Medicaid proceeds deposited into a North Dade business account,

    which Mr. Petron purported to trace through two Esformes bank accounts (BA 14 to

    BA 17), into two checks payable to the dealer in July of 2015. The Government

    sought, but the jury did not return, a forfeiture verdict for Bank Accounts 14 or 17.

          Moreover, there simply is no evidence tying the Ferrari payment to an

    antecedent health care or money laundering violation. Initially, there is no general

    or specific evidence that Medicaid claims were fraudulent, especially at any SNF --


                                             10
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 11 of 15




    the Government’s prosecution theory was to the contrary, that patients were

    improperly being admitted and their care extended under Medicare. Medicaid, for

    example, covered psychiatric patients, even after 100 days of skilled nursing care.

          Nor does Count 30 (the 2016 payment of $20,000 to Ken Duffy Design from

    Bank Account 9) remotely support the forfeiture of a minority interest in Mercy. The

    timing of this transaction (February 2016) is almost two years after Gabriel Delgado

    testified that he ceased kickbacks upon his May 2014 arrest, and comes long after

    the Delgados signed their cooperation plea agreements in June 2015. Furthermore,

    the jury declined to forfeit the bank account from which this check issued in 2016

    (BA9). In short, there is no evidentiary connection between this check and either a

    kickback payment or a healthcare offense. There is likewise no evidence connecting

    this 2016 check to Defendant’s acquisition or use of his minority interest in Mercy.

          The government’s effort to trace the Duffy check monies back to a deposit

    into a Mercy bank account is wholly speculative. As Government Exhibit 30E

    reveals, Mr. Petron recognized deposits of Medicare and Medicaid monies into the

    bank accounts of three health care facilities (Oceanside, Fair Havens, and Mercy),

    and then transferred (as alleged proceeds) sufficient amounts of commingled

    Medicare and Medicaid “proceeds” into BA9, from which he then selected sufficient

    monies to make the $20,000 payment. None of these monies are tied back to any

    health care, kickback, or money laundering transaction. Moreover, none of the
                                             11
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 12 of 15




    Medicare and Medicaid monies commingled by Mr. Petron through these accounts

    were spent on acquiring any ownership interest in Mercy, and the prosecution makes

    no such claim.

           3.      The Three Minority Interests in Health Care Facilities Connected
                   to Counts 18, 19 & 20 Are Not Subject to Forfeiture.
           Finally, the three minority interests that are allegedly connected to the inflated

    invoices -- Fair Havens, Oceanside, and Harmony 4 -- lack a sufficient evidentiary

    connection to Defendant’s minority business interests in those operating companies.

    Defendant’s minority interests in Fair Havens and Oceanside are allegedly

    forfeitable under Counts 16 or 30 or, respectively, 18 (Fair Havens) or 19

    (Oceanside.). The Harmony business interest is allegedly forfeitable under Counts

    16 or 20. Defendant’s minority interests (the proverbial stock certificates) in these

    three operating companies played no role in, nor were they used to commit, any

    alleged money laundering offense.

    II.    The Government Has Not Traced Any Alleged Proceeds.

           During the trial, the Government relied exclusively upon the testimony of Mr.

    Petron who claimed to have traced alleged Medicare and Medicaid monies through

    a series of bank accounts and allegedly into the money laundering transactions in the



    4
      The Government did not seek criminal forfeiture as to the fourth health care facility that issued
    an allegedly inflated invoice – Mercy -- on the basis of this money laundering count (Count 21).
                                                    12
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 13 of 15




    substantive counts. Defendant has previously explained that such an evidentiary

    showing is legally insufficient to establish the offense of concealment money

    laundering. See United State v. Willey, 57 F.3d 1374, 1388 (5th Cir. 1995)

    (concealment cannot be proven through expert). In addition, Mr. Petron did not trace

    any of his “proceeds” contentions back to a specific offense (whether money

    laundering or health care offenses) -- which is a minimum requirement for tracing. 5

           The tracing methodology used by Mr. Petron -- the lowest intermediate

    balance test (LIBT) -- is legally insufficient to sustain the Government’s tracing

    burden because: (i) it is used to trace commingled monies within accounts, and the

    minority interests here are neither accounts nor have they been commingled; and (ii)

    the LIBT methodology is inapplicable to multiple accounts of different entities and

    persons.

           Courts “have noted [the] difficulty, if not impossibility,” of tracing proceeds

    in forfeiture cases, and where property has been commingled, it is especially

    “demanding for establishing forfeiture, particularly as it relates to fungible assets.”

    United States v. Ayika, 837 F.3d 460, 472, 474 (5th Cir. 2016) (citing cases). Here,

    the Government has chosen to use the LIBT methodology for tracing trust or similar



    5
      “[T]he funds ‘must be able to be tracked back to the commission of the crime; that is to say,
    there must be some nexus between the money sought and the health care offense.’” Wood, 2016
    WL 8131221, *2 (quoting United States v. Poulin, 690 F.Supp.2d 415, 427-28 (E.D. Va. 2010)).

                                                  13
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 14 of 15




    assets within an account, even though this methodology is wholly unsuited to the

    proceeds claims being made by the Government in this case. As explained in the

    other post-trial motions filed today, the LIBT methodology is flawed.

          Here, Mr. Petron purported to apply LIBT methodology to trace alleged

    proceeds into and through the bank accounts of multiple operating health care

    facilities, into the bank accounts of intermediate entities, and/or into multiple

    personal, pension, or business accounts of the Defendant. In fact, in some instances

    Mr. Petron purported to segregate and then combine Medicare and Medicaid

    deposits through different bank accounts in order to fund (hypothetically) later

    transactions out of different accounts. See, e.g., GX30E.

          This alleged “tracing” took place between and among more than 30 different

    bank accounts (of health care facilities, intermediary companies, and of Defendant),

    yielding Mr. Petron’s ultimate opinion that some proceeds from prior Medicare or

    Medicaid payments wound up in an Esformes account, from which a subset of the

    money laundering transfers took place (i.e., several originated from third party

    accounts such as Ms. Betancourt’s). In other words, Mr. Petron selectively

    consolidated more than 30 bank accounts spanning a six-year period (2010 to 2016)

    in order to characterize his preferred account deposits and transfers among these

    accounts as the proceeds of prior transactions in different accounts of different

    account holders. This “tracing” was legally insufficient to establish the offense of
                                             14
Case 1:16-cr-20549-RNS Document 1325 Entered on FLSD Docket 05/16/2019 Page 15 of 15




    concealment money laundering, and insufficient to allow forfeiture of Mr. Esformes’

    interests in the operating companies.

                                         CONCLUSION

          For these reasons, the Court should acquit Mr. Esformes on the jury’s verdict

    forfeiting his minority interests in the seven healthcare operating companies.

          On the date stamped above, I certify that this document was served on all

    counsel of record using CM/ECF.

                                            Respectfully submitted,

                                            BLACK, SREBNICK, KORNSPAN
                                            & STUMPF, P.A.
                                            201 S. Biscayne Boulevard, Suite 1300
                                            Miami, FL 33131
                                            Tel: (305) 371-6421

                                            By: /s/ Howard Srebnick
                                               ROY BLACK, ESQ.
                                               Fla. Bar No. 126088
                                               HOWARD SREBNICK, ESQ.
                                               Fla. Bar No. 919063
                                               JACKIE PERCZEK, ESQ.
                                                Fla. Bar No. 042201




                                              15
